Citation Nr: 0825965	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for PTSD.  The RO issued a notice 
of the decision in May 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) that same month.  Subsequently, 
in July 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in August 2004, the veteran timely filed a 
substantive appeal.  The RO issued a Supplemental Statement 
of the Case (SSOC) in August 2005.  

The veteran requested a video conference hearing on this 
matter, which was held in January 2006 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  

On appeal in April 2006 the Board remanded the case for 
additional development, to include providing the veteran a 
transcript of the January 2006 Board hearing; supplying 
proper Veterans Claims Assistance Act (VCAA) notice; 
attempting to verify the veteran's claimed stressors by 
contacting the United States Army and Joint Services Records 
Research Center (JSRRC); and if such stressors were 
corroborated, to provide the veteran a VA psychiatric 
examination to determine whether he had PTSD that conformed 
with the DSM IV criteria, and if he did, whether said 
disorder was casually related to his in-service verified 
stressor(s).  The RO provided an SSOC in April 2008, which 
continued to deny the veteran's claim.   

The Board finds that the AMC/RO did not comply with the April 
2006 Remand directive, and therefore the Board may not 
proceed with its review of the appeal.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.

a. Factual Background
The veteran's NAVMC Form, Sea and Air Travel-Embarkation 
Slips, indicates that he served in Vietnam at the Da Nang Air 
Base from July 24, 1965 through July 26, 1966.  His NAVMC 
Form, Record of Service, discloses that he served in the 
Counter Insurgency Operations as a refrigeration mechanic 
with the H&S Battery 1st LAAM Bn MWHG-1 (-)1st MAW (Adv) III 
MAF, as well as with the H&S Battery 1sst LAAMBn MWHG-1 1st 
MAW FM Pac.     

A declassified Narrative Summary of events from the Marine 
Wing Headquarters Group One indicates that on January 22, 
1966, the veteran's unit sustained one battle casualty, when 
the service member was killed by a sniper bullet.  

As noted in a March 2004 VA psychiatric examination report, 
the veteran had a diagnosis of PTSD, which the clinician 
essentially attributed to the veteran's nonspecific 
experiences in Vietnam.

At his January 2006 video conference hearing, the veteran 
testified that when he landed at the Da Nang Air Base in 
Vietnam, the airfield was under enemy attack.  Hearing 
Transcript at 7.  He further indicated that he had to assist 
in the storage of dead bodies in body bags.  Hearing 
Transcript at 9.  The veteran noted that he never fired a 
weapon, but that he felt like he was a target in the hostile 
environment where there were landmines and sniper attacks.  
Hearing Transcript at 10, 12-13, 14-15.  He recalled that one 
of his unit members had been killed due to sniper fire in 
1966.  Hearing Transcript at 13-16.  The veteran also 
testified that while performing his duties in Da Nang, his 
unit had been subjected to rocket and mortar attacks.  
Hearing Transcript at 25-26.      

In a statement dated March 2007, the veteran conveyed that in 
August 1965 Viet Cong had destroyed two million gallons of 
fuel storage tanks near Da Nang, and had engaged in mortar 
attacks on the Da Nang Air Base.  

Also in March 2007, D.D.F., SVCE, authored a letter, stating 
that he had conducted a search through "Virtual VA."  He 
indicated that there was a verified attack on the Da Nang Air 
Base on August 3, 1965.  An attached Internet print-out 
listed a series of incidents that occurred near Da Nang, to 
include the Viet Cong's destruction of two million gallons of 
fuel in storage tanks near Da Nang.   

A June 2006 letter from A.J.D., Psy.D. indicates that the 
veteran had been receiving treatment at the VA Medical Center 
for his PTSD "secondary to his combat experiences in 
Vietnam."  A.D.J. noted that the veteran had completed a 
structured 32-week program that "is available only for 
individuals diagnosed with combat-related PTSD."  As noted 
above, the veteran's service personnel records do not show 
that he received any medals or decorations evincing combat 
duty.   

b. Discussion
As reflected by the April 2006 SSOC, the RO failed to mention 
or discuss pertinent evidence associated with the claims file 
subsequent to the Board's April 2006 Remand.  In particular, 
it did not address the March 2007 correspondence by D.D.F., 
which appears to support the veteran's claim that his base 
(Da Nang) sustained mortar attacks while he was there.  With 
respect to being subjected to weaponry fire, to include 
mortar or rocket attacks on a base, corroboration of every 
detail of such a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient.  See Suozzi v. Brown, 10. 
Vet. App. 307, 310-311 (1997); Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The Board further notes that the RO did not 
analyze the documented January 1966 casualty as a result of 
sniper fire within the veteran's unit, as verified by the 
declassified report from the Marine Wing Headquarters Group 
One.  If the recently received additional evidence in 
question does not verify that the Da Nang base was subjected 
to mortar or rocket attacks during the time the veteran was 
stationed there, the RO must explain why the additional 
evidence does not confirm that this is the case.  If this 
evidence does not verify the veteran's allegation that his 
base was subjected to weaponry fire, the AMC/RO should 
request that the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Research of Unit Records 
(USACURR)) conduct a search for records pertaining to the 
veteran's claimed in-service stressor(s), to include mortar 
attacks sustained by his unit or more generally his base (Da 
Nang), if any, for the period spanning July 24, 1965 through 
July 26, 1966.  The AMC/RO must also request a search of 
relevant records in other depositories, to include 
Morning/Sick Reports through the National Personnel Records 
Center (NPRC).  

In view of the foregoing, the Board must remand the case so 
that the RO may address the recently received additional 
evidence noted above and indicate which stressors, if any, 
are verified.  As there is now evidence that verifies at 
least one stressor, the RO must also provide a VA psychiatric 
examination to determine whether the veteran's PTSD is 
causally related to the casualty of his unit member by sniper 
fire and any other in-service stressors that may be verified.  
38 C.F.R. § 3.304(f); see also, e.g., Cohen v. Brown, 10 Vet. 
App.128 (1997).   

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.  

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
 
2. If the current record does not 
verify that Da Nang  was subjected to 
mortar or rocket attacks while the 
veteran was stationed there, the AMC/RO 
should request that the United States 
Army and JSRRC conduct a search for 
records pertaining to the veteran's 
claimed in-service stressor: Mortar 
attacks sustained by his unit during 
the period spanning July 24, 1965 
through July 26, 1966.  The AMC/RO must 
also request a search of relevant 
records in other depositories, to 
include Morning/Sick Reports through 
the National Personnel Records Center 
(NPRC).  

3.  Regardless of whether any additional 
stressors are verified, the veteran must 
be afforded a VA psychiatric examination 
for the purpose of determining whether 
his PTSD is related to his verified in-
service stressor(s), to include the 
casualty by sniper fire of a member of 
his unit in January 1966.  The examiner 
should review relevant portions of the 
claims file and indicate as such in the 
examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's PTSD is causally 
related to any incident of his 
active duty, to include the casualty 
sustained by his unit in January 
1966 from sniper fire while the 
veteran was in Vietnam (and to his 
base, Da Nang, being subjected to 
mortar or rocket attacks during the 
same period if this latter stressor 
is verified)?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




